

116 HR 5836 IH: Prosecuting Gun Crimes Saves Lives Act
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5836IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Mrs. Wagner introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to prioritize the investigation and prosecution of Federal firearms
 offenses, and for other purposes.1.Short titleThis Act may be cited as the Prosecuting Gun Crimes Saves Lives Act.2.FindingsThe Congress finds as follows:(1)Promoting public safety, addressing gun-based homicides, and enforcing Federal firearms laws are among the highest priorities of the Congress.(2)Point-of-sale background checks can reduce the risk of gun-based homicides by preventing criminals and prohibited persons from purchasing firearms while protecting access for law-abiding citizens.(3)Under the Gun Control Act of 1968, categories of persons who may pose a threat to public safety, including violent felons, fugitives from justice, and persons convicted of domestic violence crimes, are prohibited from shipping, transporting, receiving, or possessing firearms or ammunition.(4)Thousands of prohibited persons illegally attempt to purchase firearms every year. In 2017, the FBI’s NICS Section referred 112,090 denied transactions to the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF). Of these NICS denials, only 12, or 0.09 percent, were prosecuted in 2017.(5)On March 12, 2018, former Attorney General Jeff Sessions issued a memo directing Department of Justice prosecutors to prioritize vigorous and appropriate prosecution of cases involving false statements on Alcohol, Tobacco, Firearms and Explosives Form 4473. The memo stated that Criminals and other prohibited persons who attempt to thwart the background check process by lying on the required forms threaten to undermine this important crime prevention tool and that we must vigilantly protect the integrity of the background system through appropriate prosecution of those who attempt to circumvent the law. The Department of Justice’s efforts to reclaim the integrity of the background check system yielded a 23-percent increase in the number of defendants charged with unlawful possession of a firearm in the 3 months following issuance of the memo.(6)On November 13, 2019, Attorney General William Barr announced the launch of a new initiative, Project Guardian, to reduce gun-based homicides by investigating, prosecuting, and preventing firearm crimes. Project Guardian will address gun-based homicides by encouraging coordinated prosecution efforts, enforcement of the background check system, improved information-sharing, response to mental health denials, and crime gun intelligence coordination.(7)Congress must ensure Federal, State, and local entities tasked with preventing prohibited individuals from purchasing firearms, recovering firearms from prohibited individuals, and investigating and prosecuting lying and buying and lying and trying cases have sufficient information and resources to carry out their missions and promote public safety.(8)Congress urges the Attorney General to prioritize the investigation and prosecution of Federal firearm offenses to protect Americans and prevent and deter the illegal purchase and possession of firearms.3.Information-sharing with State fusion centersNot later than 60 days after the date of the enactment of this Act, the Attorney General may direct the Bureau of Alcohol, Tobacco, Firearms and Explosives to regularly provide to State and local law enforcement agencies, including through State law enforcement fusion centers (as defined in section 210A(j)(1) of the Homeland Security Act of 2002) a report listing individuals for whom the National Instant Criminal Background Check System has issued firearm transfer denials, including the basis for the denial, with the purpose of equipping law enforcement with the information they need to prevent persons from illegally purchasing, receiving, or possessing firearms.4.Point of contact and partial point of contact State grants to increase investigations and
 prosecutions(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Attorney General may make grants to eligible States to investigate firearm transfer denials and increase investigations and prosecutions of persons who illegally purchase, possess, or receive a firearm, or illegally attempt to purchase, possess, or receive a firearm.(b)EligibilityAn eligible State is any State that is a point of contact State or partial point of contact State for the national instant criminal background check system.(c)ApplicationTo receive a grant under this section, a State shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.(d)PriorityIn awarding grants under this section, the Attorney General may give priority to each eligible State that—(1)establishes a task force that includes entities such as State and local law enforcement agencies, State and local prosecutors, agencies conducting background checks, and representatives from the Bureau of Alcohol, Tobacco, Firearms and Explosives; and(2)certifies to the Attorney General that the State is committed to investigating and prosecuting persons who illegally purchase, possess, or receive firearms or illegally attempt to purchase, possess, or receive firearms.(e)Use of fundsA State that receives a grant under this section shall use grant funds to coordinate and execute investigations and prosecutions of persons who illegally purchase, possess, or receive a firearm, or illegally attempt such purchase, possession, or receipt, including the illegal purchase or possession of a firearm based on a prior felony or any relevant misdemeanor convictions.(f)EvaluationEach State that receives a grant under this section shall submit to the Attorney General, not later than 1 year after receipt of such grant, an evaluation in such form and containing such information as the Attorney General may reasonably require.(g)Authorization of fundingThere is authorized to be appropriated to carry out this section not more than $7,000,000 for each of fiscal years 2021 through 2025.5.Increasing Federal prosecution of gun violence(a)In generalNot later than 90 days after the date of the enactment of this Act, the Attorney General shall establish in each jurisdiction described in subsection (c) a program that meets the requirements of subsection (b), which shall be known as the Prosecute Gun Crimes Program.(b)Program elementsEach program established under subsection (a) shall, for the jurisdiction concerned—(1)require that the United States attorney designate not less than 1 assistant United States attorneys to prosecute violations of Federal firearms laws;(2)provide for coordination with State and local law enforcement officials in the identification of violations of Federal firearms laws;(3)provide for the establishment of agreements with State and local law enforcement officials for the referral to the Bureau of Alcohol, Tobacco, Firearms and Explosives and the United States attorney for the district in which the jurisdiction is located for prosecution of persons arrested for violations of section 922 or 924 of title 18, United States Code, or section 5861 of the Internal Revenue Code of 1986, relating to firearms;(4)ensure that each person so referred be charged with a violation of the most serious Federal firearm offense consistent with the act committed, while preserving prosecutorial discretion;(5)provide for the hiring of agents for the Bureau of Alcohol, Tobacco, Firearms and Explosives to investigate violations of the provisions of law specified in paragraph (3); and(6)provide for the establishment of multijurisdictional task forces, coordinated by the Executive Office of the United States attorneys, to investigate and prosecute illegal straw purchasing rings that purchase firearms in one jurisdiction and transfer them in another.(c)Covered jurisdictions(1)In generalSubject to paragraph (2), the jurisdictions described in this subsection are—(A)the 15 cities or jurisdictions within the 50 States with a population equal to or greater than 100,000 persons that had the highest per capita rate of gun-based homicides according to the uniform crime report of the Federal Bureau of Investigation for the most recent year available; and(B)the 3 tribal jurisdictions that have the highest gun-based homicide crime rates, as determined by the Attorney General.(d)Annual reportsNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report containing the following information:(1)The number of individuals indicted for such violations of Federal firearms laws during that year.(2)The increase or decrease in the number of individuals indicted for such violations of Federal firearms laws during that year under a program established under this section when compared with the year preceding that year.(3)To the extent the information is available, the average length of the sentences of imprisonment of the individuals convicted of violations of Federal firearms laws under such a program.(4)The number of multijurisdictional task forces established and the number of individuals arrested, indicted, convicted or acquitted of charges for violations of the crimes specified in subsection (b)(3).(e)Limitations on authorization of appropriations(1)In generalFor the salaries and expenses of assistant United States attorneys and Bureau of Alcohol, Tobacco, Firearms and Explosives agents participating in the program established under this section, there are authorized to be appropriated $15,000,000 for each of fiscal years 2021, 2022, and 2023.(2)Use of funds(A)Assistant United States attorneysThe assistant United States attorneys hired using amounts made available under paragraph (1) of this subsection shall prosecute violations of Federal firearms laws specified in subsection (b)(3).(B)ATF agentsThe Bureau of Alcohol, Tobacco, Firearms and Explosives agents hired using amounts made available under paragraph (1) of this subsection shall, to the maximum extent practicable, concentrate their investigations on violations of Federal firearms laws specified in subsection (b)(3).6.Prosecution of felons who attempt to illegally purchase firearms(a)Task force(1)EstablishmentThere is established in the Department of Justice a task force, which shall be known as the Felon Firearm Task Force (referred to in this section as the Task Force), to strengthen the efforts of the Department of Justice to investigate and prosecute cases of convicted felons who illegally attempt to purchase a firearm.(2)MembershipThe members of the Task Force shall be—(A)the Deputy Attorney General, who shall serve as the Chairperson of the Task Force;(B)the Assistant Attorney General for the Criminal Division;(C)the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives;(D)the Director of the Federal Bureau of Investigation; and(E)such other officers or employees of the Department of Justice as the Attorney General may designate.(3)DutiesThe Task Force shall provide—(A)direction for the investigation and prosecution of cases of convicted felons attempting to illegally purchase a firearm; and(B)recommendations to the Attorney General relating to—(i)the allocation and reallocation of resources of the Department of Justice for investigation and prosecution of such cases;(ii)enhancing cooperation among entities of the Federal Government in the investigation and prosecution of such cases;(iii)enhancing cooperation among Federal, State, and local authorities responsible for the investigation and prosecution of such cases; and(iv)changes in rules, regulations, or policy to improve the effective investigation and prosecution of such cases.(4)MeetingsThe Task Force shall meet not less than once each year.(5)TerminationThe Task Force shall terminate on the date that is 5 years after the date of the enactment of this Act.(b)Authorization for use of fundsSection 524(c)(1) of title 28, United States Code, is amended—(1)in subparagraph (H), by striking and at the end;(2)in subparagraph (I), by striking the period at the end and inserting ; and; and(3)by inserting after subparagraph (I) the following:(J)the investigation and prosecution of cases of convicted felons who illegally attempt to purchase a firearm, in accordance with section 6(a) of the Prosecuting Gun Crimes Saves Lives Act, except that—(i)not more than $5,000,000 shall be available to the Attorney General for each of fiscal years 2021 through 2024 under this subparagraph; and(ii)not more than 5 percent of the amounts made available under this subparagraph may be used for the administrative costs of the task force established under such section..7.Report to Congress on firearms prosecutions(a)Report to CongressBeginning February 1, 2021, and on February 1 of each year thereafter through 2029, the Attorney General shall submit to the Committees on the Judiciary and on Appropriations of the Senate and of the House of Representatives a report containing the information furnished under subsection (b) during the fiscal year that ended on September 30 of the preceding year.(b)Subject of annual reportNot later than 90 days after the date of the enactment of this Act, the Attorney General shall require each component of the Department of Justice, including each Office of the United States Attorney, to furnish for the purposes of the report required by subsection (a) information relating to any case presented to the Department of Justice for review or prosecution, in which the objective facts of the case provide probable cause to believe that there has been a violation of section 922 or 924 of title 18, United States Code, or section 5861 of the Internal Revenue Code of 1986.(c)Elements of annual reportWith respect to each case described in subsection (b), the report submitted under subsection (a) shall include information indicating—(1)whether in any such case, a decision has been made not to charge an individual with a violation of the relevant provision of law or any other provision of Federal criminal law;(2)in any case described in paragraph (1), a description of why no charge was filed under the relevant provision of law;(3)whether, in any case described in subsection (b), an indictment, information, or other charge has been brought against any person, or the matter is pending;(4)whether, in the case of an indictment, information, or other charge referred to in paragraph (3), the charging document contains a count or counts alleging a violation of the relevant provision of law;(5)in any case described in paragraph (4) in which the charging document contains a count or counts alleging a violation of the relevant provision of law, whether a plea agreement of any kind has been entered into with the charged individual;(6)whether any plea agreement described in paragraph (5) required the individual to plead guilty or enter a plea of nolo contendere, or otherwise caused a court to enter a conviction against the individual for a violation of the relevant provision of law;(7)in any case described in paragraph (6) in which the plea agreement did not require the individual to plead guilty or enter a plea of nolo contendere, or otherwise cause a court to enter a conviction against that individual for a violation of the relevant provision of law, the charges to which the individual pled guilty;(8)in the case of an indictment, information, or other charge described in paragraph (3), in which the charging document contains a count alleging a violation of the relevant provision of law, the result of any trial of the charges;(9)in the case of an indictment, information, or other charge described in paragraph (3), in which the charging document did not contain a count or counts alleging a violation of the relevant provision of law, the nature of the other charges brought and the result of any trial of such other charges brought;(10)the number of persons who attempted to purchase a firearm but were denied a firearm because of a background check conducted in accordance with section 922(t) of title 18, United States Code; and(11)the number of prosecutions conducted in relation to persons described in paragraph (10).